                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                        CASE NO. 3:20-CV-401-MOC-DCK

 JOSHUA BROWN,                                       )
                                                     )
               Plaintiff,                            )
                                                     )
    v.                                               )       ORDER
                                                     )
 WHOLE FOODS MARKET GROUP, INC.,                     )
                                                     )
               Defendant.                            )
                                                     )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Motion To Modify

Case Management Order” (Document No. 16) filed June 14, 2021. This motion has been referred

to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, the undersigned will grant

the motion.

         IT IS, THEREFORE, ORDERED that the parties’ “Joint Motion To Modify Case

Management Order” (Document No. 16) is GRANTED with modification. The deadlines are set

as follows:

                     Expert Disclosures             August 31, 2021
                     Discovery Completion           September 30, 2021
                     Mediation Report               October 15, 2021
                     Dispositive Motions            November 3, 2021
                     Ready Date for Trial           February 21, 2022.


         SO ORDERED.
                                     Signed: June 14, 2021




      Case 3:20-cv-00401-MOC-DCK Document 17 Filed 06/14/21 Page 1 of 1
